8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 1 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 2 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 3 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 4 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 5 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 6 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 7 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 8 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 9 of 10
8:19-cv-01316-RBH   Date Filed 05/06/19   Entry Number 1   Page 10 of 10
